Hill, C. J.
The alleged defect in the machinery and the unsafe condition of the floor, which concurrently caused the plaintiff’s injury, according to his own evidence were known to him, or by the exercise of ordinary care could have been known to him. Being, therefore, the ordinary risks of his employment and assumed by him, the judgment of nonsuit was properly granted. Civil Code, §2612; Banks v. Schofield’s Sons Co., 126 Ga. 671 (55 S. E. 939); Crown Cotton Mills v. McNally, 123 Ga. 35 (51 S. E. 13). Judgment affirmed.